 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6    ALEXANDER LOPEZ,                                        Case No. 2:18-cv-00480-JCM-NJK
 7                                        Petitioner,
             v.                                                          ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                       Respondents.
10

11          Respondents’ first motion for enlargement of time (ECF No. 24) is GRANTED.
12   Respondents will have to and including September 26, 2019, to answer the petition in this case.
13                August
            DATED this _ day13,
                             of 2019.
                                August 2019.
14

15
                                                            JAMES C. MAHAN
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                        1
